Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	DETAILED ACTION
Status of the Application
Claims 1-8 are pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention. 

Claims 4-8 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  For instance, claim 4 with recitation of “each one of the plurality of first openings is configured to slidably receive a respective one of the plurality of second glands…” is considered to be indefinite/unclear because claim 1 defined that “the plurality of first openings” is configured to accepted “solid” (e.g. first glands) only, whereas, the “second glands” are non-solid glands.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Battey et al. (US. Pub. 2008/0112681) (Applicant’s cited).
Regarding claim 1, Battey et al. anticipate enclosure for a fiber distribution assembly comprising: an enclosure base (26); and a cover (28) rotatably coupled to the enclosure base about an axis; and wherein the base is symmetric about a line that is perpendicular to the axis about which the cover rotates relative to the base, wherein the base includes a first side wall (e.g. left side wall) on a first side (e.g. left side) of the line and a second side wall (e.g. right side wall) on a second side (e.g. right side) of the line, wherein the first side wall includes a plurality of first openings and the second side wall includes a plurality of second openings, wherein the assembly further includes a plurality of first glands (34), each one of the plurality of first openings being configured to slidably receive a respective one of the plurality of first glands, and a plurality of second glands (24), each one of the plurality of second openings being configured to slidably receive a respective one of the plurality of second glands, and wherein each of the plurality of first glands is a solid gland with no opening and each of the plurality of second glands includes at least one opening configured to pass a fiber optic cable (see Figs. 4-5).

    PNG
    media_image1.png
    451
    737
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    481
    684
    media_image2.png
    Greyscale

Reproduced/annotated from US. Pub. 2008/0112681.
Regarding claims 2-3, Battey et al. further anticipate that each of the plurality of first glands is configured to seal a respective one of the plurality of first openings, and wherein each of the plurality of second glands is configured to seal a respective one of the plurality of second openings; wherein one of the plurality of second glands is configured to pass only one fiber optic cable and remaining ones of the plurality of the second glands are each configured to pass a plurality of fiber optic cables (see Figs. 4-5).
Regarding claim 4, Battey et al. further anticipate that each one of the plurality of first openings is configured to slidably receive a respective one of the plurality of second glands, and each one of the plurality of second openings is configured to slidably receive a respective one of the plurality of first glands (see Figs. 4-5)..
Regarding claims 5-6, Battey et al. further anticipate that each of the plurality of first glands is configured to seal a respective one of the plurality of second openings, and wherein each of the plurality of second glands is configured to seal a respective one of the plurality of first openings; wherein each one of the plurality of first glands is disposed in one of the first openings and each one of the plurality of second glands is disposed in one of the second openings such that fiber optic cables enter the enclosure through only the second side wall (see Figs. 4-5).
Regarding claims 7-8, Battey et al. further anticipate that each one of the plurality of second glands is disposed in one of the first openings and each one of the plurality of first glands is disposed in one of the second openings such that fiber optic cables enter the enclosure through only the first side wall; wherein at least one of the plurality of second glands is disposed in one of the first openings and at least one other one of the plurality of second glands is disposed in one of the second openings such that at least one fiber optic cable can pass through the enclosure from the first side wall to the second side wall (see Figs. 4-5).
EXAMINERS NOTE: A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804,807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278,280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Solheid et al. (US. Pub. 2008/0131132).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung Lam whose telephone number is 571-272-9790.  The examiner can normally be reached on M - F    08:30 AM - 05:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hung  Lam/
Patent Examiner, Art Unit 2883



	
/KAVEH C KIANNI/Primary Examiner, Art Unit 2883